UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 6, 2015 (Date of earliest event reported) Yuma Energy, Inc. (Exact name of registrant as specified in its charter) CALIFORNIA 001-32989 94-0787340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1177 West Loop South, Suite 1825 Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 968-7000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 6, 2015, Yuma Energy, Inc. (the “Company”) issued a press release announcing the declaration by its Board of Directors of a monthly cash dividend payment on the Company’s 9.25% Series A Cumulative Redeemable Preferred Stock (the “Series A Preferred Stock”) of $0.19270833 per share, an annualized 9.25% per share based on the $25.00 per share stated liquidation preference, accruing from February 1, 2015 through February 28, 2015.The dividend on the Series A Preferred Stock is payable on March 2, 2015, to holders of record at the close of business on February 17, 2015.A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed with this Current Report on Form 8-K: Exhibit No. Description Press Release dated February 6, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YUMA ENERGY, INC. Date: February 6, 2015 By: /s/ Sam L. Banks Sam L. Banks President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated February 6, 2015. 4
